77 F.3d 489
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NOVAPLEX, INC., dba Gage Systems Group, Plaintiff-Appellant,v.CITY OF LOS ANGELES;  Daniel Lungren, Attorney General,Defendants-Appellees.
No. 94-56005.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 13, 1995.Decided Dec. 28, 1995.

Before:  HUG, BEEZER and KLEINFELD, Circuit Judges.

ORDER

1
Because a state criminal prosecution was pending at the time the district court entered its summary judgment order, the district court's grant of summary judgment is VACATED and the suit is DISMISSED without prejudice.   Younger v. Harris, 401 U.S. 37 (1971);  Hicks v. Miranda, 422 U.S. 332 (1974), overruled on other grounds, Mandel v. Bradley, 432 U.S. 173 (1977) (per curiam).